Exhibit 10.1
 
Equity Transfer and Merger Agreement1


    THIS EQUITY TRANSFER AND MERGER AGREEMENT (this "Agreement") is made and
entered into on March 6, 2015 in Harbin City, Heilongjiang Province, People's
Republic of China by and among:


Party A: Transferor
 
Xinda (Heilongjiang) Investment Co., Ltd. ("Heilongjiang Xinda")
Address：3-302, No. 174 Mingyue Street, Songbei District, Building 15, Chuangxin
Chuangye Square, Keji Chuangxincheng, Gaoxin District, Harbin


Party B:Transferee
 
Sichuan Xinda Group ("Sichuan Xinda")
Address：Yinghua Industrial Park, Shunqing District, Nanchong City, Sichuan
Province


Party C:Target Company
 
Nanchong Xinda Composite Material Co., Ltd. ("Nanchong Xinda")
Address：Yinghua Industrial Park, Shunqing District, Nanchong City, Sichuan
Province


Whereas:
 
In the process of investing in and establishing a production base with 300,000
metric tons of annual production capacity of new plastic materials, because the
self-raised fund was spent up and the fund for the project land purchase and
construction could not be in place within a short period, Sichuan Xinda Group
newly set up Nanchong Xinda in Shunqin district, wholly controlled by foreign
investors by introducing foreign investment upon the government's approval.
Nanchong Xinda completed the purchase of and the construction on the land, while
Sichuan Xinda completed the investment on equipment purchase. Such arrangement
separated a single integrated project invested and constructed by Sichuan Xinda
into two pieces constructed by two independent legal entities.
 
Now Sichuan Xinda possesses the capability of completing the construction on its
own. The foreign investor agreed to transfer 100% of its stocks and exit.
Sichuan Xinda acquired 100% of Nanchong Xinda's stock by its self-raised fund
and continued the production of 300,000 metric tons new plastic materials and
the construction on the project land to finish the project as a whole.
_______________________
 
1  The English translation of this Agreement is for reference only.
 
 
1

--------------------------------------------------------------------------------

 

 
1.            Nanchong Xinda is a duly registered and validly existing limited
liability company in Nanchong city (the "Target Company"). It has a registered
capital of US$99.99 million and its scope of business includes Polymer plastic
materials production, sales and technology transfer, transfer, software
development and technical services, business management services (excluding
national special approval item above item): (with the exception of goods the
state to limit or prohibit the import and export) of chemical products import
and export trade；
 
2. Heilongjiang Xinda is the shareholder of the Target Company, legally owning
100% of Target Company's stocks and all equity rights and interests ("Stock
Transfer").
 
3. Pursuant to the terms herein, the Transferor agreed to transfer its stocks to
the Transferee in consideration of US$99.99 million.
 
4. The Transferor is a legal entity so that the Transferor should present the
shareholder resolution approving such stock transfer and letters of
authorization of any agents to the Transferee. The authorizations of agents are
as follow:
   The Transferor Heilongjiang Xinda authorizes its legal representative Qingwei
MA to sign on all legal documentation of the stock transfer herein. MA's
signature is equally effective as Heilongjiang Xinda's corporate seal unless
Heilongjiang Xinda issues a written notice withdrawing such authority of Qingwei
MA;


The Transferee Sichuan Xinda authorizes its legal representative Kenan GONG to
sign on all legal documentation of the stock transfer herein. GONG's signature
is equally effective as Sichuan Xinda's corporate seal unless Sichuan Xinda
issues a written notice withdrawing such authority of Kenan GONG;


    THEREFORE, the Parties hereby agreed as follows after amicable
negotiations: 
ARTICLE 1 DEFINITIONS
The following terms shall have definitions as follows unless they are defined
otherwise herein:
 
1.1 "Target Company" refers to Nanchong Xinda;
 
1.2 "Transfer Price" refers to the consideration for all the stocks and equity
rights paid by the Transferee;
 
 
2

--------------------------------------------------------------------------------

 
1.3 "Clsoing" refers to the act of stock transfer from the Transferor to the
Transferee pursuant to this Agreement;
 
1.4 "Closing Date" refers to the date on which the Target Company completes
formalities for equity change with Industrial and Commercial Administration
Bureau of its authorized subdivision pursuant to this Agreement;
 
1.5 "Related Parties" means to anyone, (1) the person directly or indirectly
controlling, controlled by that person or a third party natural person or legal
entity jointly controlled by the person; (2) the person's directors, senior
management personnel; (3) the person's directors, senior management control of
other persons. (If any of those who hold, directly or indirectly, a party of
more than 50% of the voting equity / copies or economic interests, or the right
to appoint the majority of board members of the person, this person shall be
deemed to have control over the people)
 
1.6 "Registration"是refers to the act Transferor changes the name of the
underlying asset to the Transferee's;
 
1.7 "Profit" refers to cash received from operation-unpaid personal tax-
remaining cash from unpaid employee warfare;
 
1.8 "Interim Period" refers to the self-audit period between the valuation date
and the closing date;
 
1.9 "Confidential Information" refers to the recipient arising from the
performance of the contract from the provider to obtain, understand or come into
contact with any of the providers have important economic and commercial value
of the data and information, but does not include the ability to open channels
of contact or from the information obtained and information;
 
1.10 "Executives" refers to the level of the Target Company's general manager,
employee;
 
1.11 "Agreement" means the Stock Transfer Agreement entered on March 6, 2015 by
and among the Transferor and the Transferee.
ARTICLE 2 SALE AND PURCHASE
2.1 Pursuant to the terms of this Agreement, and subject to the conditions of
this Agreement, the Transferor agrees to transfer the stocks to the Transferee;
the Transferee agrees to purchase 100% stocks in the target company the
Transferor legally held.
 
2.2  The Transferor will no longer hold any equity in the Target Company after
the Stock Transfer is completed under this Agreement.
 
3

--------------------------------------------------------------------------------

 
 
2.3 Stock Transfer includes the transfer of ownership of such shares
corresponding to all the equity rights and interests, and shall not contain any
lien, pledge rights, security interests, options, claims or rights of third
parties of any nature.
 
ARTICLE 3 CONSIDERATIONS AND PAYMENT


3.1 The parties agree, based on the terms of this Agreement, as to the
consideration of the Stock Transfer, subject to the provisions of Article 3.2,
the Transferee shall pay the Transferee a total of US$ 99.99 million.
 
3.2 The parties agree, the transfer price shall be paid in the following manner:
 
3.2.1 90 working days from the date of the contract, to pay US$ 99.99 million to
the Transferor's designated bank account.
 
3.3 the Transferor shall provide voucher within 3 days upon receipt of US$99.99
million.
ARTICLE 4 REPRESENTATION AND WARRANTIES OF THE TRANSFEROR
The Transferor to the Transferee are hereby jointly and severally to make the
following irrevocable representations and warranties regarding the target
company and other parties by the date of closing, including but not limited to,
all events occurred before delivery, or events after delivery but such events
should be all or partly attributable to the situation prior to the delivery date
of such events, and to confirm such representations and warranties are true and
accurate, exhaustive and not misleading. The Transferor hereby confirm the
signing of this contract is based on the trust of the following representations
and warranties.
 
4.1 General
 
4.1.1 The Transferor has full and independent legal status and legal capacity to
sign, delivery and performance of this contract and all other documents related
to the transaction with the contract, the Transferor may stand alone as the main
party to the proceedings.
 
4.1.2 The Transferor has the full power and authority to sign and deliver this
Agreement and all other documentations relating to this transactions, but not
limited to a written statement of a waiver of right of first refusal and the
shareholder resolutions approving the transfer of shares under this Agreement,
The Transferor has full power and authority to complete this Agreement.
 
4.1.3 The Transferor's signing, delivery and performance of this Agreement has
been approved any necessary government
 
4.1.4 The Agreement is duly signed by the Transferor properly delivered. This
Agreement, the transactions relating to this contract and all the relevant
documents signed by Transferor constitute binding legal obligations and can be
enforced against the Transferor in accordance with its terms.
 
 
4

--------------------------------------------------------------------------------

 
 
4.1.5  As to the Transferor's best knowledge, at the time of signing the
Agreement, the Transferor was not involved in any litigations, arbitrations or
other events which have material adverse effect on completion of the transaction
hereunder.
 
4.1.6 The Transferor signs this Agreement and other related documentation and
performs the obligation under such agreements. The Transferor will not:
 
(1) Violate any laws, regulations, government regulations and any binding
government orders, judgement and arbitral awards on the Transferor or the Target
Company;
 
(2) Violate any binding terms of the contracts of the Transferor and the Target
Company;
 
(3) Give the rights to terminate, suspend or modify any  contracts of the
Transfer and the Target Company;
 
(4) Cause any encumbrance on the stocks in the Target Company;
 
(5) Violate the articles of incorporation and other organization documents of
the Target Company.
 
4.2  Ownership of the transfer stocks
 
4.2.1
 
(1) The Transferor is the legal owner of the transfer stocks. The Transferor's
stock transfer constitutes all of the stocks of the Target Company. The
Transferor is entitled pursuant to this Agreement to transfer all stocks
transferred to the Transferee. Such transfer of shares does not require the
consent of any third party. Upon the execution of the Agreement, the Transferor
shall provide certificates including stock transfer agreement, payment vouchers
and other relevant documents that are within a year.
 
(2) Before the execution of the Agreement, the Transferor shall provide
certificates including stock transfer agreement, payment vouchers, tax documents
and other relevant documents that are within two years.
 
(3)  Before the execution of the Agreement, the Transferor as a legal person
shall provide a shareholder resolution approving the Stock Transfer.
 
4.2.2 Regarding the transfer of ownership or of any part, there are no
encumbrances, no deposit or to make any agreement to establish the rights of
such burdens, arrangement or obligation. After completion of the Stock Transfer
under this Agreement, the Transferee will obtain completed
ownership of the transferred stocks without any encumbrance.
 
4.2.3 In addition to this Agreement, there is no other transfer agreements,
options arrangements or other arrangements of any of the rights and interests
with respect to the transferred stocks.
 
 
5

--------------------------------------------------------------------------------

 
 
4.3  Target Comapany
 
4.3.1 Target is a company legally established under Chinese law and validly
existing limited liability company, which has the right, power and authority to
hold, lease and operate its properties and conduct business before execution
date of this Agreement.
 
4.3.2 In addition to the guarantees the Target Company has disclosed, there is
no other guarantees and no violation of Chinese laws, or, in addition to the
normal course of business, any loans or guarantees by any unfair or unusual
forms, including but not limited to shareholder loans and providing guarantees
to shareholder debt.
 
4.3.3 The Target Company holds all the necessary certificates, approvals,
licenses and authorizations to carry out its c current and future business, and
such certificates, approvals, licenses and authorizations by the Closing Date
are fully effective. The Target Company has been completed all such
certificates, approvals, licenses and authorizations of the inspection and
update, for the delivery by the due date or the need for change of registration
certificates, approvals, permits and authorizations, the Target Company has
re-submitted or made changes to the registration.
 
4.3.4 Target Company has no other subsidiaries, branch offices or branches; In
addition to such already disclosed to the Transferee, the Target Company has not
held directly or indirectly controlled equity interests in any other entities.
 
4.3.5 In addition to those already disclosed to the Transferee, there is no
others holding stocks or controlling the Target Company.
 
4.3.6 In addition to those already disclosed to the Transferee that the Target
Company has been properly completed necessary registration, filing and other
procedures with the relevant government departments in accordance with legal
requirements, including but not limited to registration or filing with the
ministries of the State Council and the local industry departments, industry and
commerce registration departments, tax departments.
 
4.4  Accounting and Finance
 
4.4.1 Target Company in accordance with the requirements of Chinese laws and
regulations and GAAP accounting, distribution accounts, vouchers and books
reservations, issuing and collection of voucher.
 
4.4.2 As of the Transferor provided on February 28, 2015 balance sheet and
income statement, and other relevant financial statements of the Target
Company's financial statements (see Annex I of this Agreement, hereinafter
collectively referred to as "financial statements"), the financial statements
were prepared in accordance with applicable laws and regulations and with the
requirements of China GAAP;
 
4.5  Disclosure
 
4.5.1 All data and information provided by the Transferor before and after the
execution of the Agreement is truthful, accurate, not misleading and no
omissions,
 
(1) Closing Date, the Transferor shall provide valid accounting statements or
written description of the financial status during the transitional period to
the Transferee. If there is a change, the Transferor should ensure that such
change does not cause the Transferee any loss; if loss caused to the Transferee,
the Transferee is entitled to indemnify from the Transferor.
 
(2) Mutual Consent, the parties agree that tangible and intangible assets
subject to the description in Annex II.
 
4.5.2 No undisclosed facts that have an adverse effect on the Target Company.
 
4.6 Debt
 
4.6.1 All the liabilities of the Target Company by the Closing Date are borne
entirely by the Transferee.
 
4.6.2 The Target Company's debt situation disclosed by the Transferor to the
Transferee is true, accurate, exhaustive and non-misleading. In addition to such
already disclosed, the Target Company does not has any other liabilities,
including but not limited to, in any contract, agreement or other accounts
payables under legal documents.
 
4.7  Rule of Law
 
   The Target Company conducts business in accordance with all Chinese laws and
applicable government policies. The Target Company had not been in any breach or
violation of Chinese laws and government policies. The Target Company in all
aspects of business has always been based on the Target Company's articles of
incorporation and business scope specified in the business license.
 
4.8  Litigation
 
4.8.1 There is no following circumstances that may possibly to have a
significant adverse effect on the Target Company or the validity and
enforceability of the contract, no matter they are completed, pending or
possibly about to occur:
 
(1)The government punishment, prohibition or instruction on the Target Company
or the Transferor；
 
(2) Civil, criminal, administrative litigation, arbitration against the Target
Company or the Transferor.
 
4.8.2 Currently the Target Company's directors and senior executives are not
involved in any claims, lawsuits, arbitration, judicial investigation or
administrative investigation or punishment.
 
 
6

--------------------------------------------------------------------------------

 
4.8.3  Potential litigation before the closing date shall be borne by the
Transferor. If thus causing losses to the Target Company or the Transferee, the
Transferee shall have the right to recover all losses from the Transferor.
 
4.9  Agreement
 
4.9.1            Target Company did not engage in any breach of contract that
could have a significant impact on the Target Company, nor had any tort
liability sought by any other third party;
 
4.9.2  All agreements and/or contracts signed by the Target Company are legal,
valid and binding on the related parties.
 
4.10            Intellectual Property
 
4.10.1 All the ownership of the Target Company's intellectual property rights
are fully disclosed in Annex III, which are all authorized and licensed
intellectual property rights. The Target Company's ongoing operations do not
infringe the intellectual property rights of any third party, there is no
dispute, the claims or any mortgage, pledge or other forms of security or
limitations; the target company has not received any restrictions, terminate or
otherwise affect the target company continues to own and/or use of
administrative investigations related to intellectual property and/or penalty
notice, judicial decision or judgment or other similar document from other
authorities.
 
4.10.2 The Target Company did not license, transfer or promise to transfer its
intellectual property. There is no infringement of intellectual property rights
or other similar rights.
 
4.10.3 The target company and its employees have signed the ownership of
intellectual property rights legally valid agreement, agreed to intellectual
property should belong to the target company, the target company's employees and
former employees already in the target company's intellectual property rights
are needed there is no right or interest.。
 
4.10.4 Transferor commitment target company has no patent has been reached
without a patent-pending technology standards, if any, intellectual property and
ownership of the technologies are incorporated within the scope of the tender
offer.
 
4.11            Target Asset
 
4.11.1 The Target Company has completed, integrated and encumbrance-free
ownership. The Target Company has effective, good and restriction-free right to
use to its leasing assets.
 
4.11.2 As of equity settlement date, the target company's houses, land,
machinery and equipment does not have a mortgage, the rights and the risk of the
underlying assets from the delivery date had been transferred from the delivery
date the Transferee shall enjoy 100% of the ownership of the underlying asset.
Sichuan Xinda acquired 100% of Nanchong Xinda's stock by its self-raised fund
and continued the production of 300,000 metric tons new plastic materials and
the construction on the project land to finish the project as a whole.
 
 
7

--------------------------------------------------------------------------------

 
4.12 Employee
 
4.12.1 In addition to the information the Transferor has disclosed:
(1) Target companies hire employees to comply with applicable laws and
regulations related to labor.
 
(2) There is no existing labor disputes or disputes between the target company
and its employees or its previous existing staff employed, nor any potential
labor dispute or disputes;
 
4.12.2 After closing, all potential labor disputes arising from reasons occurred
before closing, thereby causing losses to the Transferee, the Transferee shall
be entitled to recover the Transferor or directly any sum deducted from any
batch of payment from article 3.2.


4.13            Related Transaction
 
4.13.1 Transferor commitment target company has been fully disclosed to the
Transferee of the target company's transactions with related content, and the
target company's transactions with affiliated companies was valid, was allowed
all shareholders.
 
4.13.2 Target Company since its establishment, the target company's current and
any of its related-party transactions carried out by related parties are fair,
the absence of any objective related parties related parties to use its status
as the target company in any of unfair or illegal related party transactions.
 
4.13.3 have a direct or indirect interest in the transfer side, any current or
senior managers has retired from office target company, any current directors of
the target company or retiring directors or officers of the above-mentioned
individuals or organizations with the target company any contract between any of
the target company are still valid and binding, agreement or other document does
not exist.
 
4.14 Taxation
 
4.14.1 In addition to the Transferor Transferee has disclosed the target company
in accordance with the requirements of the law and the tax authorities of
adequate, timely and full performance reporting taxes, pay taxes and withholding
obligations, including, but limited to personal and corporate income tax, sales
tax and VAT, and that there are no delays or deductions act or responsibility to
pay taxes.
 
4.15 Environmental Protection
 
The target company does not exist any illegal acts of environmental protection,
and not subject to any investigation, penalties or other programs Chinese
environmental authorities, and that the target company has been in accordance
with the environmental protection department and other relevant departments
requirements, for integrity of all documents related to environmental
protection.
 
 
 
8

--------------------------------------------------------------------------------

 
4.16 Minutes and accounting documents
 
Resolutions, minutes of meetings and / or accounting documents of all meetings
of the Board and shareholders of the target company are in accordance with
Chinese laws and regulations in an appropriate and consistent manner to update,
save and archive; all belonging to the target company and / or the target
company should be held or control of relevant documents, records, held or
controlled by the target company. The target company's accounting documents,
books and statements have been prepared in accordance with Chinese accounting
standards common, reflecting the target company's asset position and results of
operations in all material respects.
 
4.17 Good Faith
 
4.17.1 Transferor as a delivery target's shareholders recently, for the period
until the date of signing of the contract delivery date cannot be made or
permitted to make any of the target company might have an adverse effect on the
transfer of shares and / or the target company's behavior including but not
limited to a waiver of any rights or benefits significant target company or the
target company assume responsibility or liability for any material. Unless prior
written consent is subjected let Transferor shall do its utmost to encourage the
date of signing of this contract during the period until the settlement date of
the management of the target company:
 
  (1) normal and customary manner of conducting business, maintain operational
excellence;
 
  (2) the signing of any agreements or commitments subject in amounts above
100,000 yuan (RMB one hundred million) shall be filed to the Transferee;
 
  (3) do not sign any agreements or commitments outside the range of normal and
customary way of doing business;
 
  (4) does not dispose of or promise to dispose of any significant assets in the
equity acquisition target company transfer range;
 
 (5) does not purchase or commitment to purchase any shares in any other target
companies, shares or other interests, or the interests of any other
organization;
 
 (6) does not borrow any loan or assume any other liabilities (other than
already disclosed);
 
 (7) In addition to the required normal and customary business payments,
non-payment (or agree to pay) any other non-essential obligations;
 
 
9

--------------------------------------------------------------------------------

 
 (8) does not announce distribution, non-payment or be prepared to pay a
dividend or any other distribution of profits.
 
(9) to take all reasonable action to maintain and protect their own or have the
right to use property (including but not limited to any intellectual property
rights);
 
(10) does not modify any target company's accounting principles or policies;
 
(11) does not modify the target company articles of association;
 
(12) does not provide a guarantee (except for the disclosure of) any third
party;
 
(13) is not set on any transfer of ownership of any encumbrances;
 
(14) Disclosure of the fact that no representations, warranties and covenants of
any possible violation of the contract occurred during the transition any
Transferor informed as soon as possible under the
 
(15) The Transferor and the target company agrees to sign the future
shareholders will be held in accordance with the requirements of this contract.
 
4.19 faithful diligence
 
   Without violation of the provisions of Section 4.18 of the Transferor as a
delivery target's shareholders recently, in the interim period, it should do its
utmost to promote the management of the target company to ensure that after
signing the contract:
 
   (1) the target company and the target company Transferee on the transfer of
operations to conduct a comprehensive cooperation matters;
 
   Authorized Representative (2) the Transferee may participate fully in the
daily management and operations of the Target Company, and for matters have a
significant impact on the target company's business, the target company's
management or related persons should consult those authorized representative;
 
4.20 Prohibition
 
The Transferor promised by delivery date the Transferor shall not operate with
the target company a competitive business.
 
5. Transferee Representations and Warranties


5.1 Transferee's Legal Status and Capability


The Transferee has the full and independent legal status and power to execute,
deliver and perform this Agreement, and may be sued as an independent person.
The execution, delivery and performance of this Agreement will not contravene
any laws, regulations, orders, nor will it cause breach of any contract or
agreement to which it is a party.
 
 
10

--------------------------------------------------------------------------------


 
5.2 Legitimacy of Purchase Price


The Transferee warrants the legitimacy of the source of funds used to pay for
the Purchase Price under this Agreement and that it is entitled to make payment
of the Purchase Price according to terms and conditions herein.


5.3 Timely Payment


The Transferee undertakes to, upon satisfaction of conditions for payment, make
timely payment of the Purchase Price according to terms and conditions herein.


6. Conditions Precedent


6.1            Upon satisfaction or waiver of the following conditions, this
Agreement shall take effect:
The Transferee has received the shareholders' resolution of the Transferor duly
passed pursuant to laws and its Articles, whereby the Transferor agrees to the
transactions as contemplated hereunder.


7. Closing


7.1 Upon signing by all parties hereto, this Agreement shall unconditionally
(except relevant filings with AIC) and irrevocably come into force.


7.2 After this Agreement has come into force, parties shall do all acts and
execute all documents (including Schedule 5) in order to complete the share
transfer and other transactions contemplated hereunder.


7.3 After this Agreement has come into force, this Agreement and the share
transfer as contemplated hereunder shall be filed with AIC ("Filing"), the
notification of which shall not affect any undertakings, representations and
warranties made by the Transferor under this Agreement. The Transferor shall do
all acts to ensure the share transfer be filed with AIC. Parties shall use their
best efforts to submit the application by April 25, 2015 for the Filing. The
transfer of assets shall take place upon receipt by parties of the business
license duly updated and the resignation of legal representative of the Target
Company.


7.4 Within 3 business days after all conditions for transfer of assets are
satisfied or waived in writing by the Transferee, the closing shall take place
at the office of the Target Company and parties shall deliver assets according
to the list of assets as attached hereto and make necessary arrangements
satisfactory to the Transferee with respect to contracts outstanding as of the
closing date.


Between the date hereof and the closing date, the Transferee and the Target
Company shall review and evaluate all employees in order to determine whether
their employment will continue depending on the commercial circumstances and the
employees' capability. Within 3 days after the date hereof, the Transferor shall
provide a list of employees attached hereto as Schedule 4 and the Transferee
shall within 5 days thereafter notify the Transferor as to its decision to
retain any employees. For employees retained by the Transferee, with assistance
of the Transferor, the terms of such employees' existing contracts shall remain
unchanged unless otherwise agreed by them. For employees not retained by the
Transferee, the Target Company shall terminate the employment of such employees
and the Transferor shall undertake that such employees release the Target
Company for any and all rights and claims in writing and the Transferor shall
keep the Transferee and the Target Company fully indemnified against any losses
in connection with such termination.
 
 
11

--------------------------------------------------------------------------------

 

 
7.6 After the date hereof, the Transferor shall notify counter parties to
agreements and contracts to which the Target Company is a party that have not
been completed or upon which the Target Company's assets are bound. The
Transferor shall be responsible for all liabilities under such contracts and
agreements, and shall obtain written consent from the relevant counter parties.


7.7 The Transferor shall be entitled to all operating revenues generated before
the closing date. The Transferee shall make available Target Company's operating
revenues generated but not received before the closing date to the Transferor
within 3 days after receipt, and pay into the Transferor's designated bank
account after deducting relevant charges. The Transferor shall be entitled to
income generated in the month when the closing takes place on a daily basis
before the closing date, and the Transferee shall be entitled to that generated
after the closing date.


8. Confidentiality


8.1 Parties undertake to keep confidential all information by all reasonable
measures. Unless agreed by the sender, and except for purpose of performing this
Agreement, the receiver shall not use confidential information for any purposes
and shall not disclose or divulge confidential information to any third party
(excluding shareholders, legal and financial advisors and relevant employees).


8.2 Confidential information referred to in Section 8.1 shall not include:
 
(1) information disclosed by the receiver according to laws, regulations,
proceedings, courts with jurisdiction or orders by other governmental
authorities;
 
(2) information already received or accessible by the receiver;
 
(3) information available to the public not due to any violation of this section
by the receiver.


8.3 Upon termination, any party shall, upon request by the sender, dispose of
documents, materials or software containing confidential information in
accordance with the sender's instructions, and shall delete all confidential
information and shall not continue to use.


9. Indemnification


9.1 This Agreement is binding and enforceable upon the Transferor and the
Transferee. In the event any party shall not perform its obligations hereunder
or any representations, warranties or undertakings is untrue, misleading or
omitted, such party is in material breach of this Agreement and the other party
shall be entitled to enforce its rights and/or terminate this Agreement together
with a liquidated damage of RMB 10 million or compensation of the actual damage,
whichever is higher.
 
 
12

--------------------------------------------------------------------------------

 

 
9.2 All parties shall coordinate and perform this Agreement in a timely manner.
In the event any party fails to do so,


9.2.1 if there is a delay to closing, the Transferee shall be entitled to an
interest of RMB 100,000 per day, and if the delay exceeds 60 days, the Purchase
shall be entitled to the following rights:
 
(1) refrain from performing its obligations hereunder until the breach is cured
and the Transferee shall be entitled to a liquidated damage of RMB 10 million
payable by the Transferor;
 
(2) notify the Transferor to terminate this Agreement with immediate effect and
the Transferee shall be entitled to a liquidated damage of RMB 10 million or
compensation of the actual damage, whichever is higher.


9.2.2 if there is a delay in payment on the part of the Transferee, the
Transferor shall be entitled to an interest of RMB 100,000 per day, and if the
delay exceeds 60 days, the Transferor shall be entitled to the following rights:
 
(1) refrain from performing its obligations hereunder until the breach is cured
and the Transferor shall be entitled to a liquidated damage of RMB 10 million
payable by the Transferee;
 
(2) notify the Transferee to terminate this Agreement with immediate effect and
the Transferor shall be entitled to a liquidated damage of RMB 10 million or
compensation of the actual damage, whichever is higher.


9.3 If the Transferee terminates this Agreement due to conditions not being
satisfied, the Transferee shall be entitled to receive from the Transferor
compensation equal to 0.1% of the Transferee Price.


9.4 The Transferor shall keep the Transferee and the Target Company fully
indemnified against actual damages including compensation, litigation,
arbitration, etc. suffered by the Transferee and/or the Target Company as a
result of the Transferor.


10. Termination


10.1 Parties agree that this Agreement shall terminate upon occurrence of the
following event:
 
(1) all parties agree in writing;
 
(2) all obligations are performed;
 
(3) termination by the Transferee according to Section 9.2.1, or by the
Transferor according to Section 9.2.2;
 
(4) force majeure or actions of the government causing performance of this
Agreement impossible;
 
 
13

--------------------------------------------------------------------------------

 
 
(5) other circumstances pursuant to laws, regulations or other provisions
hereunder.


10.2 Upon termination of this Agreement, parties shall do all acts and execute
necessary documents to obtain approval of the governmental authorities with
respect such termination.


10.3 Notwithstanding anything else, Sections 8, 9 and 11 shall survive
termination.


11. Dispute Resolution


11.1 This Agreement shall be governed by and interpreted in accordance with PRC
(excluding Hong Kong, Macau and Taiwan) law.


11.2 Disputes arising herefrom shall be submitted to the court where this
Agreement is executed.


11.3 Until disputes are resolved, all parties reserve all rights hereunder and
shall continue to perform its obligations hereunder.


12. Miscellaneous


12.1 Cost and Tax


12.1.1 Parties shall be responsible for its own costs, expenses and fees,
including legal, accounting and advisor fees, in connection with negotiation,
preparation, execution and performance of this Agreement and transactions
contemplated hereunder.


12.1.2 Parties shall be responsible for its own tax payable for transactions
contemplated hereunder.


12.2 Notice


12.2.1 All notice, request and correspondence required hereunder shall be in
writing and sent in the following manner:


Transferor: Xinda (Heilongjiang) Investment Co., Ltd.
Address: 3-302, No. 174 Mingyue Street, Songbei District, Building 15, Chuangxin
Chuangye Square, Keji Chuangxincheng, Gaoxin District, Harbin
Tel: +86-0451-86781111
Fax: +86-0451-84346611


Transferee: Sichuan Xinda Enterprise Group Co., Ltd.
Address: Yinghua Industrial Park, Shunqing District, Nanchong City, Sichuan
Province
Tel: +86-0817-2561011
Fax: +86-0817-2562011
 
 
 
14

--------------------------------------------------------------------------------


 
12.2.2 Any notice, request and other correspondence shall be deemed delivered
after 5 days if by registered mail, or after 48 hours if by courier, or on the
same day pursuant to the sender report if by fax, or immediately if by email or
by hand delivery.


12.3 Force Majeure


12.3.1 "Force Majeure" refers to any events the occurrence of which is
unpredictable or predictable but inevitable and the result of which is
insurmountable, including but not limited to, earthquake, typhoon, flood, fire,
war, thunder storm, change in law and policy.


12.3.2 If any party cannot perform this Agreement due to Force Majeure, its
obligations to the extent affected by Force Majeure shall be waived. Such party
shall immediately notify the other party of Force Majeure event and shall do all
necessary acts to mitigate the impact.


12.4 Amendments


12.4.1 Unless agreed by all parties in writing, this Agreement shall not be
amended, modified, waived, supplemented, changed or added. Any such amendment,
modification, waiver, supplementation, change or addition shall not be
effective.


12.4.2 Any failure to enforce any provisions under this Agreement shall not be
deemed as amendments or waiver of any rights thereof.


12.5 Severability


Any provision being ineffective or unenforceable shall not affect other part of
this Agreement or other provisions therein. Parties shall use their best efforts
to achieve the commercial intent underlying such provision.


12.6 Assignment


Unless otherwise agreed in writing by other parties, no party shall assign its
rights or obligations under this Agreement to a third party.


12.7 Effectiveness


Any documents entered into for AIC filing purposes shall be auxiliary to this
Agreement and in the event of inconsistency, this Agreement shall prevail.


12.8 Counterparts


This Agreement shall be in 6 counterparts, of which each party holding 2 and all
constitute one instrument.




 
15

--------------------------------------------------------------------------------

Signed by






Transferee:                                                      _______________________




Transferor:                                                                      _______________________




Target
Company:                                                      _______________________




 
 
 
 
 
 
16